Citation Nr: 0844499	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his ex-wife, and his daughter




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
of a special processing unit (also known as the Tiger Team) 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The veteran's claim is now in the 
jurisdiction of the RO in Chicago, Illinois.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review. 

A hearing was held in September 2008, at the Portland RO, 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the testimony is in the claims file. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in March 2003, 
the RO determined that service connection for PTSD was not 
warranted, on the basis that the veteran did not have a 
diagnosis of PTSD and he did not have any verifiable 
stressors.

2.  Evidence added to the record since the final March 2003 
RO denial is not cumulative and redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD, the RO had a duty to notify the veteran 
what information or evidence was needed in order reopen his 
claim.  The law specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the veteran's claim 
for service connection for PTSD, and therefore, regardless of 
whether the requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  Therefore, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the veteran was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Analysis

In this case, the veteran is seeking to reopen his claim of 
entitlement to service connection for PTSD, which was 
previously denied by the RO in January 2002 and March 2003.  
The veteran submitted a notice of disagreement (NOD) with the 
March 2003 decision in June 2004.  However, the NOD was 
untimely.  See 38 C.F.R. § 20.302 (2008).  Therefore, the 
March 2003 RO decision became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 
(2008).

The RO treated the veteran's untimely June 2004 NOD as a 
request to reopen his previously denied claim for PTSD.  The 
December 2004 rating decision now on appeal appears to have 
reopened the veteran's claim for PTSD.  However, the 
requirement of submitting new and material evidence is a 
material legal jurisdictional issue that the Board is 
required to address on appeal, despite the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
Thus, the Board has recharacterized the issue on appeal as 
whether the veteran has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for PTSD.

Additional evidence received since the final March 2003 
rating decision consists of the veteran's June 2004 PTSD 
questionnaire, VAMC inpatient treatment records from May to 
June 2003, VAMC outpatient treatment records dated through 
October 2006, a statement from one of the veteran's VAMC 
treatment providers, lay statements from the veteran's former 
employer, ex-wife and daughter, two buddy statements, an 
internet article about the veteran's unit, the October 2004 
and October 2006 VA examination reports, as well as his own 
contentions and sworn testimony at his September 2008 
hearing.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the March 2003 
rating decision.  The Board finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
PTSD.  This evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board finds that the veteran's VAMC inpatient 
treatment records, the July 2004 letter from his VAMC 
treatment provider and the October 2004 VA examination 
provide a diagnosis of PTSD.  In addition, the veteran's 
service medical records verify the July 1968 motor vehicle 
accident, one of the veteran's claimed in-service stressors.  

The Board must presume the credibility of this evidence for 
the purpose of determining whether it constitutes new and 
material evidence needed to reopen the claims and may not 
assess its probative weight in relation or comparison to 
other evidence for reopening purposes.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  
Therefore, the Board finds that this evidence provides a 
current diagnosis of PTSD, a verified stressor and therefore 
a connection or possible connection between the veteran's 
PTSD and his military service.  Thus, this evidence relates 
to an unestablished fact necessary to substantiate the 
veteran's claim.

Therefore, the evidence submitted raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claim for service connection for PTSD.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the veteran's 
claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the appeal is granted.


REMAND

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2008).

Concerning the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 
C.F.R. 3.304(d) (2008).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary. 38 C.F.R. § 
3.304(f) (2008).  However, where a determination is made that 
the veteran did not "engage in combat with the enemy," or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that the veteran's personnel records verified 
that he served in Vietnam from April 1968 to August 1969.  
However, the veteran's service personnel records do not 
indicate that he engaged in combat with the enemy.  VA's 
Office of General Counsel has held that in making 
determinations as to whether one engages in combat during 
active service, it is not sufficient that a veteran be shown 
to have served during a period of war or to have served in a 
theater of combat operations or in a combat zone.  See 
VAOPGCPREC 12-99 (October 18, 1999).  Additionally, the DD 
Form 214 does not show that the veteran engaged in an 
occupation typically associated with combat with the enemy, 
but instead reflects that he was an air traffic controlman 
while in Vietnam.  Further, the veteran did not receive any 
awards or medals indicative of combat, such as a Bronze Star 
with V Device or Purple Heart.  Therefore, the veteran's lay 
statements regarding his in- service stressors alone are not 
enough to establish the occurrence of the alleged stressors.  
See Moreau, 9 Vet. App. at 395; Dizoglio v. Brown, 9 Vet. 
App. at 166.  Consequently, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's statements as to the occurrence of the 
claimed stressor.  See West (Carlton), 7 Vet. App. at 76; 
Zarycki v. Brown, 6 Vet. App. at 98.  Corroboration of every 
detail of the alleged in-service stressor is not required, 
only that the event occurred and that the veteran was exposed 
to the event.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).

In this case, the veteran submitted a June 2004 statement in 
response to the RO's PTSD questionnaire.  In that statement, 
the veteran identified numerous alleged stressors and his 
unit information, the approximate date of several of the 
incidents, and a description of the events.  However, a 
review of the veteran's claims file reflects that the RO did 
not attempt to verify the veteran's stressors by contacting 
the U.S. Army Joint Service Records Research Center (JSRRC).  

A denial of service connection for PTSD because of an 
unconfirmed stressor is improper unless the veteran has 
failed to provide the basic information required to conduct 
research, or the JSRRC, National Archives and Records 
Administration (NARA), or the Marine Corps, as appropriate, 
has confirmed that the stressor cannot be verified.  If the 
JSRRC, NARA, or the Marine Corps requests a more specific 
description of the stressor in question, the veteran should 
immediately be asked to provide the necessary information.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part III, Subpart ii, 
Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  Therefore, 
the veteran should be requested to provide any additional 
details necessary to corroborate his claims, and the RO 
should then attempt to verify the veteran's claimed in-
service stressors.

The Board does observe that one of the veteran's stressors 
has been verified by his service medical records.  These 
records show that he was involved in a July 1968  motor 
vehicle accident in Vietnam.  However, at the veteran's 
October 2004 VA examination, he failed to specifically 
mention the motor vehicle accident in his military history.  
In fact, the examiner commented that the veteran could not 
focus on any one traumatic incident, stating that this was 
too overwhelming.  Therefore, once the RO has determined 
whether any of the veteran's remaining in-service stressors 
can be verified, the RO should refer the veteran's claims 
file to an appropriate VA examiner to determine whether the 
veteran's current PTSD symptoms are attributable to any of 
his verified stressors, to include the July 1968 motor 
vehicle accident.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify 
the veteran's alleged stressors.  The 
AMC/RO should follow the proper stressor 
verification procedures outlined in the VA 
Adjudication Manual, to include contacting 
the JSRRC with the information provided by 
the veteran.  A search of unit and 
organizational histories, including 
morning reports and after action reports, 
should be consulted in an effort to verify 
attacks if deemed necessary.  If the 
AMC/RO is unable to verify an alleged 
stressor, the AMC/RO must request 
confirmation of its negative findings from 
the JSRRC before denying service 
connection.

Specifically, the RO should attempt to 
verify the attacks at LZ English from 
April to June 1968 and the E-123 crash in 
August 1968.  The veteran has identified 
his unit and sufficient identifying 
information as to time period and location 
for the above-referenced stressors.  
Negative replies to this request should be 
noted in writing and associated with the 
claims folder.

2.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record as 
having occurred.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

3.  After a detailed stressor report has 
been issued, the veteran's claims file, to 
include the detailed stressor report, 
should be referred to an appropriate VA 
examiner.  The examiner should then 
provide a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the veteran's PTSD is 
the result of any verified stressful event 
during service, to include the July 1968 
motor vehicle accident, as opposed to 
being due to some other factor or factors.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


